FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RODOLFO SILVA-MARTINEZ,                          No. 13-72873

               Petitioner,                       Agency No. A079-168-148

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Rodolfo Silva-Martinez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings and de novo questions of law. Husyev v. Mukasey,

528 F.3d 1172, 1177 (9th Cir. 2008). We dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to consider Silva-Martinez’s humanitarian asylum

claim because he failed to raise it before the BIA. See Barron v. Ashcroft, 358
F.3d 674, 677-78 (9th Cir. 2004).

      Substantial evidence supports the BIA’s finding that Silva-Martinez did not

suffer past persecution. See Wakkary v. Holder, 558 F.3d 1049, 1060 (9th Cir.

2009) (past harm did not cumulatively rise to the level of persecution, and harm to

close associates not “part of a pattern of persecution closely tied to” petitioner).

Substantial evidence also supports the agency’s finding that Silva-Martinez did

not meet his burden to demonstrate that a protected ground would be ‘one central

reason’ for any future persecution. See Parussimova v. Mukasey, 555 F.3d 734,

742 (9th Cir. 2008); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th cir. 2010)

(“An [applicant’s] desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). Thus, his asylum claim fails.




                                            2                                    13-72873
      Because Silva-Martinez did not establish eligibility for asylum, he cannot

meet the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the BIA’s denial of Silva-Martinez’s CAT

claim because he failed to establish it is more likely than not he would be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                    13-72873